Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 06/24/2022, have been received and entered.  Claims 2 and 6 have been cancelled.  Claims 1, 3-5, and 7-14 are pending and in condition for allowance.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed on 06/24/2022, has been received, entered, and APPROVED.

Status of Rejections Set Forth in the April 5, 2022 Non-Final Office Action
In reply to the rejection of claims 1 and 4-14 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “a sleep disorder”, as set forth at p.3-4 of the previous Office Action dated April 5, 2022, Applicant now amends claim 1 to recite excessive daytime sleepiness associated with central hypersomnolence disorders, obstructive sleep apnea, or a shift work disorder as previously recited in non-rejected claim 2. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 12 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of “the unit dosage form”, as set forth at p.5 of the previous Office Action dated April 5, 2022, Applicant now amends claim 12 to depend from claim 11, which provides proper antecedent basis for “the unit dosage form”.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claim 6 under 35 U.S.C. §112, 4th Paragraph as failing to further limit claim 5 from it depends, as set forth at p.5-6 of the previous Office Action dated April 5, 2022, Applicant now cancels claim 6.  Accordingly, the rejection is withdrawn.
In reply to the obviousness-type double patenting rejections of claim 1-14, as set forth at p.6-12 of the previous Office Action dated April 5, 2022, Applicant has filed approved Terminal Disclaimer(s) over the cited patents/applications.  Accordingly, the rejections are withdrawn.
Having overcome all rejections set forth in the previous Office Action dated April 5, 2022, claims 1, 3-5, and 7-14 are in condition for allowance.

Conclusion
	Claims 1, 3-5, and 7-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/            Primary Examiner, Art Unit 1629